Citation Nr: 0107385	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability(ies).

3.  Entitlement to service connection for coronary artery 
disease claimed as secondary to tobacco use/nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1963 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

On May 24, 2000, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
record on appeal.

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West Supp. 2000).  However, that 
statute does not apply to veterans currently receiving 
benefits or veterans who filed claims on or before June 9, 
1998.  In the instant case, the appellant filed a claim in 
November 1997 that has been certified to the Board as the 
issue of service connection for a coronary artery disease 
caused by nicotine dependence acquired in service.  
Nevertheless, since his claim for a disorder based on tobacco 
use in service was filed prior to June 9, 1998, the 
adjudication thereof is not affected by the aforementioned 
statute.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The issue of service connection for coronary artery disease 
listed on the title page must be readjudicated by the RO in 
light of a change in the law.  The RO denied this claim as 
not well grounded; however, with the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), the well-grounded 
claim requirement for all claims seeking entitlement to 
veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the changes in the law enacted 
by the VCAA are clearly more favorable to the appellant, the 
RO must readjudicate this claim.  The RO is directed to seek 
further guidance regarding additional development and 
adjudication matters from Fast Letter 00-87 that was issued 
by VBA's Director of Compensation and Pension Service on 
November 17, 2000.

Moreover, since this issue requires readjudication on the 
merits, the RO is directed on remand to consider the 
appellant's tobacco use claim pursuant to the General 
Counsel's holding in VAOPGCPREC 19-97 (May 13, 1997).  In 
this precedent opinion, applicable to the adjudication of 
claims based on tobacco use during active service filed on or 
before June 9, 1998, as is the case here, the General Counsel 
held the following:

A determination as to whether service 
connection for disability or death 
attributable to tobacco use subsequent to 
military service should be established on 
the basis that such tobacco use resulted 
from nicotine dependence arising in 
service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon whether nicotine 
dependence may be considered a disease 
for purposes of the laws governing 
veterans' benefits, whether the veteran 
acquired a dependence on nicotine in 
service, and whether that dependence may 
be considered the proximate cause of 
disability or death resulting from the 
use of tobacco products by the veteran.  
If each of these three questions is 
answered in the affirmative, service 
connection should be established on a 
secondary basis.  These are questions 
that must be answered by adjudication 
personnel applying established medical 
principles to the facts of particular 
claims.

See also VAOPGCPREC 2-93.

Of record is a statement dated in August 1999 from a Dr. G. 
C. Evans, M.D., who stated that the appellant's smoking habit 
originated in service and that his addiction to nicotine 
materially contributed to his coronary artery disease by 
causing it to be worse that it would have been had he never 
smoked.  The Board notes that service medical records do not 
reflect that the appellant was a smoker, but post service 
records in the file reflect a long history of cigarette 
smoking dating back to his service years (noted as a 30-year 
history of smoking 3/4 pack/day in a VA hospital report dated 
in July 1997).

Further, the Board finds that additional medical development 
to evaluate the appellant's PTSD would prove useful in this 
case, and is consistent with VA's duty to assist.  He was 
most recently examined for compensation purposes by VA in 
October 1998; however, in light of the more recent 
treatment/evaluation for this disability (VA mental health 
clinic visit in November 1998 and evaluations by a private 
psychologist, Dr. Moneypenny, in December 1998 and June 
1999), a new medical examination is in order.  The duty to 
assist includes the duty to develop the pertinent facts by 
conducting a current and thorough medical examination.  See 
e.g. Massey v. Brown, 7 Vet. App. 204 (1994); see also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).

Finally, as this appeal arises from the denial of an original 
rating for PTSD, the RO on remand must analyze the claim as a 
"staged ratings case."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO is advised that consideration of "staged 
ratings" must conform with precedent opinions of VA's 
General Counsel applicable to increased rating claims for 
psychiatric disorders that have been pending since the rating 
criteria were amended in November 1996, as in this case.  
Karnas, 1 Vet. App. 308, 313 (1991).  In March 1997, the 
General Counsel provided guidance with respect to this 
matter, holding that questions regarding whether the November 
1996 amendments to the rating schedule for mental disorders 
were more beneficial to claimants than the previously-
existing provisions would be resolved in "individual 
cases."  See VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).  
However, more recently, the General Counsel clarified this 
decision by holding that unless it was clear from a facial 
comparison, VA was required to separately apply the pre-
amendment and the post-amendment version to determine which 
version was more favorable, although for effective date 
purposes, the General Counsel held that the amended version 
could only be applied from and after the effective date of 
the amendment, citing 38 U.S.C.A. § 5110(g).  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 34532 (May 30, 2000).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen at the Little Rock-VA 
Medical Center in November 1998, as shown 
by the available medical records in the 
file.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  With 
respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested is 
completed, the RO should schedule the 
appellant for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by his PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, to 
include substance-abuse disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history, particularly, any 
degree of industrial impairment 
caused by one or more nonservice 
connected disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims on the 
merits after ensuring that all duty-to-
assist provisions have been fulfilled.  
For further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

With respect to the above, the RO is 
advised that the readjudication of the 
tobacco use claim should be addressed 
pursuant to the General Counsel's holding 
in VAOPGCPREC 19-97, as alluded to above.  
Any additional evidentiary/medical 
development deemed necessary to fully 
address this claim in line with the 
General Counsel's opinion in VAOPGCPREC 
19-97 should be accomplished.  In 
addition, in readjudicating the 
appellant's claim for an increased 
initial disability rating for PTSD, the 
RO should:  (1) consider the claim under 
both the old and the revised rating 
criteria for evaluating mental disorders 
and apply the version that is more 
favorable to the claim.  VAOPGCPREC 11-
97; Karnas, 1 Vet. App. 308, 312-13 
(1991), and (2) review the evidence of 
record that was considered in assigning 
the original disability rating of 50 
percent from August 15, 1996, for the 
appellant's PTSD, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to an 
increased initial disability rating for 
this condition at any period of time 
since his claim, bearing in mind that any 
increased rating assigned based on the 
amended rating criteria can only be 
applied from and after the effective date 
of the amendments to the rating criteria.  
Fenderson; VAOPGCPREC 3-2000, both supra.  
Upon proper development and adjudication 
of these claims, the RO should then 
proceed to readjudicate the claim seeking 
a total disability rating on the basis of 
individual unemployability.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

